OFFICE    OF THE    ATTORNEY    GENERAL     OF   TEXAS
                                    AUSTIN1




Bmomblo     cUll8A   B. lkZW0
Coacp Attorney
ssac&8~e~xit’
    8
Et%zrslrt                             Opialon IFo. O-6695
                                      Rer   Whothor D comt
                                            In ontitlodto




                                                        cad with PO




                                       St the CoAtrActor for
                                   g a cloti under the con-
                            inpowd~      tie reminder of the
                            e contzmtor by the Mlghvay De-
                            ed by Article f3160 OS the r?avlsed

            %ometiae later      the   contractor   came before   the
     Comlsaloners Court and mdo 8 sattlmeat of hl?ia ac-
     count owlq to tha County by aelllng to the County a
     piece of his road build-   eqQnaent for an tuimmt
     excoedlng the claim, the Couatg payIns the dl.fYarcaco
     IA Cash to the COAt+,OP.    At the time the settlemmt
                               I      _
                       vaa made, I vas prepiarWa to Intervono%.Abehalf of
                       tho county In 8 @ult, vhlch I undbmt9od    had been
                       filed by soclo of’ tho croditora of tta Contractor,
                       a~4 had dane rmo YG& on a tr%al brief, fiupplozient-
                       I.% a siailar brlol that jl b&d previously prepmed
                       ill 8 siidlar auLt. Slouw0r, I had not actwllg      ftled
                       the alit.                                                        i
                             "The propooitioa DE which I vocld U.ke to bfwe
                       an opsnton  r’sxm your depcrrtrz?nt io vhet~.or or cot
                       as County Attorccy    I au entltled to a~ccanL~3ion on
                       the cmmt ot” the claim a$&mt the contractor,          ra-
                       dm the prc+~~lsloae   of Article 335 of tho Revised
                       Civil ttataitds.
                             "Thus rap I have not preacnteti  E bill to the
                        Comiasionure Court, exd. I. d.o not vant to do ao UIL-
                       iasa Z aiz clearly cntltled   to the ntatutory comls-
                       3iOA.   Ifo;tersr, f 80 sure that the Commtnoiorrers
                       Comt wlllmdce no objection      to pzzgi~g the coml~-
                       aLon 51 14x22lemllg entttled to it.
     .,
                              "fi'ho uhole qUbCtt%OA, a8 ?: view it, depnnds OA
                       M interprotatlon       or the, word *collected9 aa used      ’
                       In Article 3%; ti         it lo dLfTicult for me to &3-
                       v:se a malo t~lit    uill apply Ln all altuatlons 80
                       as to follow the Latent OT the statute. It occur6
                       to me, homver, that, arts? the Commsssionors          Court
                       has nttmpted to collect a claim wxlng the County aad,
              i        hav& faLled, pkacoo it %A the hand3 o,C the County
                  .,   Attornby     for Uquidatian,    the latter officer   i6 en-
_.
                  .    titled to the statutory       Omission    F0gAI'd1066 OS how
                       the alain ia finelly settled.         This is the usual in-
                       torpretaticn     In tmtten between the sttormoy and
                       &Lent in pmrats b~uuiness. Often In prlimta paw-
                       tice a debtor upon being notitied by an sttorneg
                       that he lx13 been employed in the natter of a claim,
                       pays the indebto&csa direct to the creditor;          but
                       thW6    ha6 AbVQr   bobA l%Ay Ql05ttOA Ln 8 6itUXtia
                       of thLe kind but vhat the attorney employed on o.
          .            cantlngmt h~Z.8 iu ontitled to hia foe.
                              ‘Aa 1 Vl0W It, the f%lilQ Of Su:it 18 AOt eQ-
                       sent&&l to earnine: the CoumissSonprovided b7 Ar-
                       title 335; at most Lt 5.0 only evia0Ace that aol-
                       lectl.oa ua6 aifeut?d  by the effgpti, of the Comity
                                                      I
            Eonomble Cullen B. Vanco,‘p~~o 3


                     Attonoy.     Xorcover, it would mm that   it Is not
                     ncccsrcrry that tho cmey collected  actwl1.y be paid
                     to and roaotvcd by the County Attorney; for to 60
                     hqld vould Caag hZm my coz~on~~tlon ti thoao in-
                     st.?r.cca vhom ho illed suit Ez4dob*taiCJ juQxxtt
                     c3a.tb          w25y    10 Oitb0~   p3id     ci~~lg      to t2o C0tuty
                     or la collected by the 3horiff or of2xw officer =;=I
                     der czecutlon’ or othvr proccoa.    Xt ie, thorefom,
                     my conclasion that th vo?d ‘collactod’,     ao used
                     iii A?tiClO 335, St?SQlyClbiXS th%t l%qUbkLtbA Wl8
                     eccmliched     by the oSrorta of the County Attorney
                     eftor the alala bad been placed %n his ha&o.

                              ‘In-    the Inntant    t35tcation     the ‘marmy vcs not
                     colleated by tse ia the umso that ‘it acttmllg   pzsmd
                     through up hods.    Eowve?, the cloti or&e liquid&ted
                     through ~?y Mfortn,  ml tho County accept&     property
                     IA lieu of .momy aftor It h?xl been plao& vlth ~$8QS
                     County Attorney for o@llcctlon,                 o;ld suit   if   'noc0668ry.

                      Xu our oplnto~ Fo. Ci*35c&, whit21 Ye here adopt, YO had
           urder conaZdomt2on vhgtb$r a Comty attorney vbo had been dlrocted
           to brihz ouit a~ainnt tua Inclvlci~l for &zmqos $tmo to property
           be1ongf.r~~to the county Vns entit&d   to the CO~oo~onn     prescribed
:        - by Article 33Tr Vernon18 Annotated Civil Stututocs. Ve thoro hold
            thfst,    6inCe      thbP0      VS.3 A0 PtfitUte &l~OOiU~        UjMll tb0 COUUty       8ttOlTl8y
       . ..i’tho duty to ropreeent the. county in 0                   autt    bmu&t      to racovor
  .: % d.zztges done to'propcrty bolor@ng   to the county, anld Article 335
..’ .I tad no applicstlon  tad the crouuty attorney VW not entitled to
    :i .~ . :sati commias~ons fbr b2.s eorvle0s.  It v.26 furthor  hold, hmever,
            that the cosnloslonora~.  Court ccald 1e~lIy   contnct   vith the county
            attorney to bring eati sxlt and-pay h2u a xymomblo        caPrp@nsation
            for hla said eervlcer as ~%y be agoed upon betuoen hLm and tha
            Commi8sloners o Court. We enolose~harevlth 6 Copy Or said OptAtOA.
                        It is our oplnlen, thrsrbfom, that oince them la no
            statute irtpoelng upozayou an county sttornoy the duty to handlo     ’
            the twstters set out in your rcquoat, you arb not entitled to the
            cou@ssiona,px-ovided Sor ln o&d &tlcle     335 or Vernon’s Annotated
            ctv11 3tatutes.    You are entitled, hovtmw, to be paid such
            roaaonable com~ensatlon fop pow YerVbes     as nary be agreed upoa
            betmen   you snd the Camlosioners’ ,Court.
                          He also -enclose for your l.AformStioA cODle8 Of tXW epin-
            iQA8     80s. O-5306, O-3656, and o-6%.
                           -                               Your0 vor7 truly,